Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Acknowledgement is made of the amendment filed on November 16, 2020, in which: 
Claims 1,14, 26, 28, 31, and 32 are currently amended.  
Claims 1-32 are currently pending and an Office action on the merits follows.
Response to Arguments
Applicant’s arguments with respect to claims 1-32 have been considered but are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pub No.: US 2016/0316447 A1 (herein “Siomina”), and further in view of Pub No.: US 2016/0119876 A1 (herein “Gopal”).

Claims 1, 14, 25, and 28
Consider claim 1, Siomina teaches A method on a UE comprising: 
(see Siomina [0017]-[0020], [0028]-[0033], [0053]-[0054], [0061], [0065], [0069], [0071], 0073]-[0074], [0080], [0085]-[0087], [0094]-[0097], [0099] note indication of RSTD measurement); 
transmitting, by the UE to a Base Station (BS), in response to the RSTD measurement request, a dedicated gap request comprising a requested configuration of one or more dedicated gaps, wherein the requested configuration of the one or more dedicated gaps comprises a gap duration or a gap periodicity (see Siomina Fig. 6, [0068]-[0073], [0087], [0094] note the UE providing the eNodeB with an explicit indication for the appropriate measurement gap or a pre-defined measurement gap for configuration or re-configuration that are specifically for that particular UE); 
receiving, at the UE, in response to the dedicated gap request, a message comprising a dedicated RSTD measurement gap configuration (see Siomina [0017]-[0020], [0028]-[0033], [0053]-[0054], [0061], [0065], [0069], [0071], 0073]-[0074], [0080], [0085]-[0087], [0094]-[0097], [0099] note sending the indication with the measurement gap);
measuring a plurality of positioning reference signals (PRS) during a dedicated RSTD measurement gap (see Simonia [0014]-[0016], [0027], [0061], [0120] note measuring the PRS signals during the measurement gaps).
Siomina fails to teach that the gap duration is at least 24ms or the gap periodicity is greater than 80ms.  Gopal teaches 40 ms gaps with a periodicity of 320 ms and 40 ms gaps with a periodicity of 640 ms (see Gopal [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Siomina to include the recited teaching of Gopal.  Such a modification would improve Siomina by advancing and enhancing user experience within mobile communicatoins (see Gopal [0005]). 
Claim(s) 14, 25, and 28 is/are rejected for at least the same reason(s) set forth in claim 1.

Claims 2, 15, 26, and 29
Consider claim 2, Siomina as modified by Gopal teaches wherein the dedicated gap request comprises a request for dedicated measurement gaps and the message comprises a dedicated RSTD measurement gap (see Siomina [0017]-[0020], [0028]-[0033], [0053]-[0054], [0061], [0065], [0069], [0071], 0073]-[0074], [0080], [0085]-[0087], [0094]-[0097], [0099] note measurement gap).
Claim(s) 15, 26, and 29 is/are rejected for at least the same reason(s) set forth in claim 2.

Claims 3 and 16
Consider claim 3, Siomina as modified by Gopal teaches wherein the RSTD measurement request comprises positioning reference signal (PRS) assistance information, and the dedicated gap request comprising the request for dedicated measurement gaps is further transmitted in response to at least one of a determination based, in part, on the PRS assistance information, that the RSTD measurement request involves a plurality of carrier frequencies, or a determination based, in part, on the PRS assistance information, that the RSTD measurement request involves one or more inter-frequency measurements by the UE, or a determination based, in part, on the PRS assistance information, that the RSTD measurement request involves one or more intra-frequency measurements by the UE; or a determination based, in part, on the PRS assistance information, that an estimated time to perform at least one RSTD measurement specified in the RSTD measurement request exceeds a default Long Term Evolution (LTE) measurement gap duration, or a determination based, in part, on the PRS assistance information, that a default LTE measurement gap periodicity exceeds at least one PRS periodicity (TPRS) associated with the RSTD measurement request, or a determination based, in part, on the PRS assistance information, that a number of subframes (NPRs) in at least one PRS positioning occasion related to the RSTD measurement request exceeds a threshold (see Siomina [0017]-[0020], [0028]-[0033], [0053]-[0054], [0061], [0065], [0069], [0071], 0073]-[0074], [0080], [0085]-[0087], [0094]-[0097], [0099] note OTDOA measurement).
Claim(s) 16 is/are rejected for at least the same reason(s) set forth in claim 3.

Claims 4, 17, 27, and 30
Consider claim 4, Siomina as modified by Gopal teaches wherein the dedicated gap request comprises a request for dedicated autonomous RSTD measurement gaps and the message comprises a dedicated autonomous gap configuration (see Siomina [0017]-[0020], [0028]-[0033], [0053]-[0054], [0061], [0065], [0069], [0071], 0073]-[0074], [0080], [0085]-[0087], [0094]-[0097], [0099] note measurement gap).


Claims 5 and 18
Consider claim 5, Siomina as modified by Gopal teaches wherein the RSTD measurement request comprises positioning reference signal (PRS) assistance information, and the dedicated gap request comprising the request for dedicated autonomous gaps is further transmitted in response to at least one of a determination based, in part, on the PRS assistance information, that the RSTD measurement request involves a plurality of carrier frequencies, or a determination based, in part, on the PRS assistance information, that the RSTD measurement request involves one or more inter-frequency measurements by the UE, or a determination based, in part, on the PRS assistance information, that the RSTD measurement request involves one or more intra-frequency measurements by the UE; or a determination based, in part, on the PRS assistance information, that an estimated time to perform at least one RSTD measurement specified in the RSTD measurement request exceeds a default Long Term Evolution (LTE) autonomous gap duration, or a determination based, in part, on the PRS assistance information, that a default LTE autonomous gap periodicity exceeds at least one PRS periodicity (TPRs) associated with the RSTD measurement request, or a determination based, in part, on the PRS assistance information, that a number of subframes (NPRs) in at least one PRS positioning occasion associated with the RSTD measurement request exceeds a threshold (see Siomina [0017]-[0020], [0028]-[0033], [0053]-[0054], [0061], [0065], [0069], [0071], 0073]-[0074], [0080], [0085]-[0087], [0094]-[0097], [0099] note OTDOA measurement).
Claim(s) 18 is/are rejected for at least the same reason(s) set forth in claim 5.

Claims 6 and 19
Consider claim 6, Siomina as modified by Gopal teaches wherein the requested configuration of the one or more dedicated gaps is based, at least in part, on one or more of: a current operational mode of the UE; or a positioning reference signal (PRS) periodicity (TPRs) associated with at least one base station (BS) related to the RSTD measurement request; or a number of subframes (NPRs) in a PRS positioning occasion associated with the at least one BS; or a desired accuracy for a position of the UE, wherein the position of the UE is to be determined based on a plurality of RSTD measurements performed by the UE in response to the RSTD measurement request; (see Siomina [0017]-[0020], [0028]-[0033], [0053]-[0054], [0061], [0065], [0069], [0071], 0073]-[0074], [0080], [0085]-[0087], [0094]-[0097], [0099] note OTDOA measurement).
Claim(s) 19 is/are rejected for at least the same reason(s) set forth in claim 6.

Claim 7
Consider claim 7, Siomina as modified by Gopal teaches wherein at least one of: the PRS periodicity (TPRs) associated with the at least one BS, or the number of subframes (NPRs) in the PRS positioning occasion associated with the at least one BS, are provided as PRS assistance information (see Siomina [0017]-[0020], [0028]-[0033], [0053]-[0054], [0061], [0065], [0069], [0071], 0073]-[0074], [0080], [0085]-[0087], [0094]-[0097], [0099] note OTDOA positioning PRS signals).

Claims 8 and 20
Consider claim 8, Siomina as modified by Gopal teaches wherein the current operational mode of the UE is one of a Coverage Enhanced (CE) Mode A, or a CE Mode B, or a Normal Coverage (NC) mode (see Siomina [0011], [0075] note Enhanced Cell ID).
Claim(s) 20 is/are rejected for at least the same reason(s) set forth in claim 8.

Claims 9 and 21
Consider claim 9, Siomina as modified by Gopal teaches wherein the UE is one of a Bandwidth reduced-Low complexity (BL) UE, or an enhanced Machine Type Communication (eMTC) UE or a Further enhanced MTC (FeMTC) UE (see Siomina [0055] note LTE, LTE-A, WiFi).
Claim(s) 21 is/are rejected for at least the same reason(s) set forth in claim 9.

Claims 10 and 22
Consider claim 10, Siomina as modified by Gopal teaches wherein the requested configuration of the one or more dedicated gaps comprises at least one of: a requested dedicated gap duration; or a requested dedicated gap periodicity; or a requested number of dedicated gap instances; or a combination thereof (see Siomina [0017]-[0020], [0028]-[0033], [0053]-[0054], [0061], [0065], [0069], [0071], 0073]-[0074], [0080], [0085]-[0087], [0094]-[0097], [0099] note measurement gap).
Claim(s) 22 is/are rejected for at least the same reason(s) set forth in claim 10.

Claims 11 and 24
Consider claim 11, Siomina as modified by Gopal teaches wherein the requested dedicated gap duration and the requested dedicated gap periodicity differ from a default Long Term Evolution (LTE) measurement gap duration and a default LTE measurement gap periodicity, respectively (see Siomina [0055] note LTE, LTE-A, WiFi).
Claim(s) 24 is/are rejected for at least the same reason(s) set forth in claim 11.

Claims 12 and 23
Consider claim 12, Siomina as modified by Gopal teaches wherein the dedicated RSTD measurement gap configuration comprises at least one of: a configured dedicated gap duration; or a configured dedicated gap periodicity; or a configured number of dedicated gap instances; or a combination thereof (see Siomina [0017]-[0020], [0028]-[0033], [0053]-[0054], [0061], [0065], [0069], [0071], 0073]-[0074], [0080], [0085]-[0087], [0094]-[0097], [0099] note measurement gap).
Claim(s) 23 is/are rejected for at least the same reason(s) set forth in claim 12.

Claim 13
Consider claim 13, Siomina as modified by Gopal teaches wherein the configured dedicated gap duration and the configured dedicated gap periodicity differ from a default Long Term Evolution (LTE) measurement gap duration and a default LTE measurement gap periodicity, respectively (see Siomina [0055] note LTE, LTE-A, WiFi).

	Claims 31 and 32
	Consider claim 31, Siomina as modified by Gopal wherein the data loss by the UE during dedicated gaps is limited by using a lower rate of transmissions of data than used outside the dedicated gaps by the Base Station (see Siomina [0119]-[0120] note PRS frames designed as low-interference subframes where no data transmission is allowed during positioning subframes).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS C HAMMONDS whose telephone number is (571)270-3193.  The examiner can normally be reached on M-F 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/MARCUS HAMMONDS/Primary Examiner, Art Unit 2647